IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DANIEL THOMAS                        NOT FINAL UNTIL TIME EXPIRES TO
MCMULLEN, HUSBAND,                   FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-6027
v.

ANN ROWE MCMULLEN,
WIFE,

      Appellee.

_____________________________/

Opinion filed October 14, 2014.

An appeal from the Circuit Court for Leon County.
Martin A. Fitzpatrick, Judge.

Joseph R. Boyd, B.C.S., and James M. Durant, Jr., B.C.S., of Boyd & Durant, P.L.,
Tallahassee, for Appellant.

Thomas J. Schulte, Jr. of Judkins, Simpson, High & Schulte, Tallahassee, for
Appellee.




PER CURIAM.

      In this dissolution action, we agree with the former husband that the trial

court erred in determining that $250,000 of the distribution he received from a

non-marital joint venture and transferred into his checking account was subject to
equitable distribution; competent substantial evidence does not support the trial

court’s finding that those funds were treated, used, or relied on by the parties as a

marital asset. See § 61.075(6)(b)3., Fla. Stat. (2011); Holden v. Holden, 667 So.

2d 867, 868 (Fla. 1st DCA 1996) (reversing equitable distribution of certificates of

deposit purchased with proceeds from a non-marital asset because “[t]he record

does not support a conclusion that the parties commingled these non-marital assets

[the certificates of deposit] with marital assets”). However, as to the remainder of

the equitable distribution award, we disagree with the former husband; competent

substantial evidence supports the trial court’s findings that the former husband’s

marital efforts and contributions enhanced the value of the non-marital joint

venture and the court did not abuse its discretion in determining the amount of the

enhancement to which the former wife was entitled. See § 61.075(6)(a)1.b., Fla

Stat. (2011). Accordingly, we reverse the portion of the equitable distribution

award related to the $250,000 in the former husband’s checking account, but we

affirm the final judgment in all other respects.

      AFFIRMED in part and REVERSED in part.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.




                                          2